DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: and a first driving power line which is parallel to the data line; a second light emitting portion configured to connect to: the data line: the first driving power line; and a second gate line which is parallel to the first gate line; a common connection pattern configured to connect the first light emitting portion and the second light emitting portion in common; and a third light emitting portion configured to connect between a second driving power line and the common connection pattern,   wherein at least a portion of the common connection pattern is configured to overlap the second driving power line in plan view.

The following is the reason for allowance of claim 7, pertinent arts do not alone or in combination disclose: each including a first terminal and a second terminal, the first and second light emitting devices being configured to connect to the pixel circuit; a common connection pattern configured to connect the first light emitting device and the second light emitting device in common; and a third light emitting device, including a first terminal and a second terminal, the third light emitting device being connected between a second driving power line and the common connection pattern, wherein at least one of the first and second light emitting devices is configured to connect to the second driving power line via the common connection pattern, wherein the second terminal of the first light emitting device and the second light emitting device are connected to the common connection pattern, and wherein the first terminal of the third light emitting device is connected to the common connection pattern.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al (US Pub No. 20190157512), Hsiang et al (US Pub No. 20180294311), Kim et al (US Pub No. 20180174519), Kinoshita et al (US Patent No. 8760409), Jeon et al (US Pub No. 20180188579), Moon et al (US Pub No. 20180175268), Fan et al (US Pub No. 20150084054).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895